OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on September 12, 1977 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of Ohio where he is presently employed by a corporation, that he has not engaged in the practice of law in New York since his relocation, and that he has no intention of returning to *81practice in this State. There are currently no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.